Citation Nr: 0844992	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-07 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for lung cancer, to 
include as secondary to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to August 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have a left hip disability.  

3.  The veteran's left knee disability is not attributable to 
his period of active service, nor has arthritis of the left 
knee been shown within one year of service discharge.

4.  The veteran has never had lung cancer.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left hip disability have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  The criteria for entitlement to service connection for 
lung cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims for service connection, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the May 2004 notice was given prior to the 
appealed AOJ decision, dated in August 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  

VA is not required to schedule the veteran for a physical 
examination because the evidence does not meet the criteria 
set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is 
no credible evidence of an event, injury, or disease in 
service upon which any current disability may be based.  As 
such, the Board will not remand this case for a medical 
examination.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for a left hip and left 
knee disabilities and service connection for lung cancer, to 
include as secondary to asbestos exposure.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Arthritis and cancer are deemed to be chronic diseases under 
38 C.F.R. § 3.309(a) and, as such, service connection may be 
granted if the evidence shows that the diseases manifest to 
a degree of ten percent or more within one year from the 
date of separation from service.  38 C.F.R. § 3.307.  

Left hip and left knee

The veteran's service medical records (SMRs) are devoid of 
any treatment for or complaints related to a left hip or left 
knee injury.  Following service, the veteran was noted to 
have left hip pain in 2001 and in 2002, he was treated for 
left hip pain radiating to his left leg.

A VA treatment record, dated in March 2004 reflects a prior 
left knee surgery in 1993.  There was no mention of whether 
this surgery was related to an incident in service.  

A fellow service member submitted a letter in January 2005 
indicating that during service, the veteran was blown into 
the tugs and cranes.  The veteran was not taken to sick bay 
following the incident as he was able to walk.  The service 
member also recalled the veteran ending up in the 40mm turret 
by the deck edge elevator.  

Another service member, in a letter submitted in January 
2005, indicated that he recalled the incidents during which 
the veteran injured his left knee and hip.  He related the 
same incidents as noted above.  

In June 2005, the veteran sought VA treatment complaining of 
left hip pain for many years.  He reported his onset of 
symptoms was in 1952 when he was blown into a tractor while 
working on the flight deck.  He advised that he experienced 
immediate hip problems, but was able to walk and never 
received treatment.  He reported experiencing constant pain 
in the posterior-lateral left hip with occasional extension 
down the lateral leg.  Sometimes, he stated, this pain was so 
severe that he could hardly walk.  X-rays of the hip and 
pelvis revealed good articulation at the left joint and the 
visualized portions of the acetabulum and left femoral head 
were unremarkable.  The impression was a normal left hip and 
normal pelvis.  He was noted to have chronic left IT band 
tightness and left sacroiliac joint dysfunction, which was 
not found to be the primary source of his symptoms.  

According to an August 2005 VA treatment record, the veteran 
advised that he experienced left hip and left ankle pain.  
The onset of this pain was noted to be in 1953, and was 
previously noted to have had its onset in 1957.  No 
assessment was made, nor was there any link made to an injury 
in service.  

In an April 2007 statement, the veteran asserted that while 
in service he was blown into the tugs and crane as noted by 
the veteran's fellow service members.  The veteran advised 
that this was when he first hurt his left knee and hip.  He 
reported that he still has problems with them.  

During a June 2007 VA treatment, the veteran reported knee 
and hip pain.  He was noted to have posterior tibial tendon 
dysfunction bilaterally with subtalar joint pain and 
midtarsal joint pain on the left.  The veteran advised that 
his left knee pain had gradually worsened over the years and 
sometimes his legs gave out.  Upon physical examination, his 
knee was not found to be swollen or tender and he had a 
normal range of motion.  Upon x-ray of the knee, the veteran 
was noted to have degenerative changes, but no evidence of 
acute fracture or subluxations.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for a left 
hip and left knee disability.  The veteran's SMRs are devoid 
of any treatment for an injury to the left knee or left hip.  
Further, the veteran is not currently shown to have a left 
hip disability, he is merely noted to have left hip pain and 
left sacroiliac joint dysfunction, the latter of which was 
not found to be the primary cause of the veteran's 
complaints.  His most recent x-ray of the hip was normal.  
Absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  Therefore, 
because there is no evidence of a left hip disability related 
to the veteran's service, service connection must be denied.

Service connection for a left knee disability is also denied 
as there is no competent medical evidence of record linking 
his currently diagnosed degenerative changes of the left knee 
to service, nor was he diagnosed as having such within one 
year from service discharge.  The evidence of record first 
notes that the veteran underwent left knee surgery in 1993, 
nearly 40 years following service separation, and there is no 
evidence of record to suggest that this surgery was related 
to an event or injury in service.  As such, service 
connection for a left knee disability on a presumptive basis 
is denied.  

The Board appreciates the veteran's assertions, as well as 
those of his fellow service members, that he was injured 
twice while in service-including the claimed injuries to his 
left knee and left hip.  The preponderance of the evidence, 
however, is against the veteran's claim of service connection 
for his left knee disability.  As noted above, the veteran's 
1993 left knee surgery was nearly 40 years following his 
service discharge.  There are no medical treatment records 
dated from 1954 to 2001 of record to show complaints of or 
treatment for knee pain.  The 1993 knee surgery was merely 
noted in a VA treatment record.  The veteran is competent to 
report that he has experienced left knee pain since service.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of his claimed left knee disability, as there is 
no evidence of record that the veteran has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  But as noted above, the clinical evidence of record 
does not reflect treatment for a left knee disability for 
many years following service.  The preponderance of the 
evidence is against the veteran's claim of service 
connection.  Absent a competent medical opinion linking the 
veteran's current left knee disability to service, service 
connection must also be denied on a direct basis.  

Lung cancer

The veteran contends that he may have lung cancer and 
attributes it to in-service exposure to asbestos.

VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.

The veteran served aboard the U.S.S. Bon Homme Richard.  The 
veteran's SMRs, including his enlistment and separation 
examinations, are devoid of any reference to a lung 
condition, including asbestosis or lung cancer.  Further, the 
SMRs do not reflect that the veteran had been exposed to 
asbestos during service.  The SMRs, however, reflect one 
instance when the veteran had acute, methyl bromide gas 
poisoning.  The veteran had no complaints 24 hours following 
the inhalation and was returned to duty.  No residual 
disability was noted related to this poisoning.  

The veteran's post-service treatment records do not reflect 
treatment for or a diagnosis of asbestosis or lung cancer.  
In May 2003, the veteran underwent a chest x-ray following 
complaints of a cough.  Linear opacities were seen in the mid 
and lower right lung without significant change.  The left 
lung remained clear.  The impression was no significant 
change in the right mid and lower lung densities, but there 
was evidence of scarring and an atelectatic change was also a 
possibility.  No lung condition was diagnosed.  

In a July 2004 VA treatment record, the veteran advised that 
while in service, he was a "hot poppa" and wore an asbestos 
suit.  He related that his duty was to rescue pilots that had 
crashed their planes.  

Upon review of the evidence, the Board finds that service 
connection for lung cancer, secondary to asbestos exposure, 
must be denied.  There is no current diagnosis of any lung 
condition, including asbestosis or lung cancer, nor does the 
record reflect in-service exposure to asbestos.  Further, 
there were no in-service complaints of a lung condition.  
Absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Therefore, because there is no evidence of lung cancer 
related to the veteran's service, service connection must be 
denied.


ORDER

Service connection for a left hip disability is denied.

Service connection for a left knee disability is denied.

Service connection for lung cancer is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


